Filed 5/19/08 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2008 ND 99







Reuben Larson, 		Plaintiff and Appellant



v.



Gail Hagerty, 

Zachary Pelham, 

Wayne Stenehjem, 		Defendants and Appellees







No. 20080056







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Ronald E. Goodman, Judge.



AFFIRMED.



Per Curiam.



Reuben Larson (on brief), pro se, P.O. Box 5521, Bismarck, N.D. 58506-

5521.



Douglas Alan Bahr (on brief), Solicitor General, Office of Attorney General, 500 North 9th Street, Bismarck, N.D. 58501-4509, for defendants and appellees.

Larson v. Hagerty

No. 20080056



Per Curiam.

[¶1]	Reuben Larson has appealed from a district court judgment dismissing his complaint, which alleged that Judge Gail Hagerty, Assistant Attorney General Zachary Pelham, and Attorney General Wayne Stenehjem wrongfully deprived him access to the courts to prosecute an earlier civil action against eight employees of the North Dakota State Penitentiary, the State, and Governor John Hoeven.

[¶2]	The district court determined that it lacked subject-matter jurisdiction because Larson had failed to present a notice of claim to the Director of the Office of Management and Budget, as required by N.D.C.C. § 32-12.2-04(1), and judgment was entered dismissing his claim.  We affirm the judgment of the district court under N.D.R.App.P. 35.1(a)(7) and 
Moen v. State
, 2003 ND 17, ¶ 5, 656 N.W.2d 671 (“[a] court lacks subject matter jurisdiction to entertain a lawsuit in the absence of a timely filing of a notice of claim under N.D.C.C. § 32-12.2-04(1)”).

[¶3]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Everett Nels Olson, S.J.



[¶4]	The Honorable Everett Nels Olson, S.J., sitting in place of Sandstrom, J., disqualified.